UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-6961



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RICHARD LASSITER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-92-36-19-3-MU)


Submitted:   February 7, 1996           Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Richard Lassiter, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Lassiter appeals from a district court order denying

his Fed. R. Crim. P. 35 motion for reduction of his sentence. We

dismiss the appeal.

     It is uncontested that Lassiter's initial sentence was within

the range set by the federal sentencing guidelines. And his sen-
tence was halved when the district court reduced it on Government

motion. The order denying Lassiter's Rule 35 motion is not appeal-

able. United States v. Pridgen, 64 F.3d 147, 149-50 (4th Cir.
1995).

     We dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2